Case: 14-14129     Date Filed: 03/16/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14129
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:11-cr-00054-CAR-CHW-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DERRICK BAILEY,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________
                               (March 16, 2015)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Charles E. Cox, Jr., counsel for Derrick Bailey, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of
              Case: 14-14129    Date Filed: 03/16/2015   Page: 2 of 2


the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Bailey’s conviction and sentence are AFFIRMED.




                                         2